Citation Nr: 0119269	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  96-25 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
20 percent for recurrent dislocation of the left shoulder 
with degenerative joint disease status post arthrotomies. 

2.  Entitlement to an effective date earlier than March 29, 
1995, for the grant of service connection for recurrent 
dislocation of the left shoulder with degenerative joint 
disease status post arthrotomies.


REPRESENTATION

Appellant represented by:	N. Lee Presson, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1972.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1995 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
recurrent dislocation of the left shoulder and assigned a 
20 percent evaluation, effective March 29, 1995.  The Board 
remanded the case in May 1997.  The case has now been 
returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The veteran did not report for scheduled June 1996 
examinations.  

2.  In October 1996, the Hearing Officer issued a 
supplemental statement of the case, informing the veteran of 
his failure to report for the June 1996 examination and that 
he could respond to the supplemental statement of the case 
within 60 days.  The supplemental statement of the case was 
not returned as undeliverable.

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in June 1996.

4.  Service connection for a left shoulder disorder was 
denied in a December 1981 rating decision.  The veteran was 
notified of the determination at that time, including his 
appellate rights, and did not appeal the decision.

5.  On March 9, 1995, the veteran received treatment from a 
VA facility for his left shoulder pain.  X-rays taken at that 
time showed severe degenerative joint disease.

6.  On March 29, 1995, the veteran filed a formal claim for 
service connection for a left shoulder disorder.


CONCLUSIONS OF LAW

1.  The claim for entitlement to an initial evaluation in 
excess of 20 percent for recurrent dislocation of the left 
shoulder with degenerative joint disease status post 
arthrotomies is denied due to failure to report, without good 
cause, for VA compensation examinations.  38 C.F.R. 
§ 3.655(b) (2000).

2.  The criteria for an effective date of March 9, 1995, have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§ 3.157(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist

The Board observes that the recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (hereinafter, "VCAA").  Since these 
legislative changes serve to eliminate the "gatekeeping" 
function in the VA claims process imposed by the standard for 
a well-grounded claim, see, e.g., Hensley v. West, 212 F.3d 
1255, 1260 (Fed. Cir. 2000), the Board is of the opinion that 
the new legislative changes are more favorable to the 
veteran.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of these matters.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the November 1995 rating decision on appeal 
and the January 1996 statement of the case, the RO informed 
the veteran of the reasons and bases it determined the 
effective date of March 29, 1995, and the assignment of a 
20 percent evaluation for recurrent dislocation of the left 
shoulder.  In the January 1996 statement of the case, the RO 
also included the pertinent regulations that applied to the 
veteran's claim for an increased evaluation for his service-
connected disability and for an earlier effective date.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative at those times, the 
Disabled American Veterans.  These determinations were not 
returned by the United States Postal Service as 
undeliverable, and thus the veteran and his representative 
are presumed to have received these notifications.  
See Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)).

Additionally, the record discloses that the veteran had 
testified at the May 1996 RO hearing that he was being 
treated by a private chiropractor.  He stated he would submit 
those private medical records, which he did, and they are in 
the claims file.  He also stated he had received treatment at 
VA for his left shoulder.  The record reflects the RO has 
obtained the veteran's records and associated them with the 
claims file.  The veteran has not alleged that there are any 
additional medical records related to treatment for recurrent 
dislocation of the left shoulder that have not been 
associated with the claims file.  Finally, in accordance with 
its duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.  The Board notes that the 
RO scheduled the veteran to undergo a second VA examination, 
to which examination he failed to appear.

The Board notes that in March 1997, the veteran requested a 
hearing before a traveling section of the Board.  In May 
1997, the Board remanded the veteran's claims for the RO to 
schedule a Travel Board hearing.  In June 1997, the RO 
informed the veteran that he had been placed on a the list of 
persons wishing to appear before a traveling section of the 
Board and let him know that he had other options available to 
him, such a video conference hearing instead, a hearing 
before the Board in Washington, D.C., a hearing before a 
Hearing Officer at the RO, or withdrawal of request for a 
hearing with the Board.  The record reflects the veteran did 
not respond to the June 1997 letter.

In March 2000, the RO wrote to the veteran, and his attorney, 
and asked them if the veteran still wanted a hearing before 
the traveling section of the Board.  The record reflects that 
one of the letters was returned as undeliverable.  Another 
letter was sent to the veteran's attorney in February 2001.  
In that letter, the RO asked the veteran's attorney if the 
veteran still wanted a hearing.  It asked that the response 
be submitted within 60 days of the letter.  The record 
reflects no letter was sent to the RO as to the whether the 
veteran still wanted a Travel Board hearing nor was the 
February 2001 letter returned as undeliverable.

In April 2001, the RO issued a supplemental statement of the 
case, informing the veteran and the attorney that it had 
attempted to contact the veteran and/or the attorney by 
letter and by phone to determine whether the veteran still 
wanted a hearing and that it had not received any notice from 
either as to whether a hearing was still desired.  The RO 
stated that it was sending the case back to the Board for 
further adjudication.  The Board finds that the RO fulfilled 
its duty to assist in determining whether the veteran still 
wanted a hearing and that there is no pending Travel Board 
hearing request.

Accordingly, the Board finds that all facts have been 
developed to the extent possible.

II.  Increased evaluation

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.  (Emphasis added.)

In this case, the veteran had an RO hearing in May 1996.  At 
the hearing, he complained about the October 1995 examination 
he had undergone and implied that the examiner had not 
conducted a thorough examination.  The examiner asked the 
veteran if he would be willing to report for an examination 
if he scheduled one.  The veteran stated, "Yes, sir."  

The record reflects that the veteran failed to appear to two 
VA examinations scheduled on the same day in June 1996.

In an October 1996 supplemental statement of the case, the 
Hearing Officer informed the veteran that he had not reported 
for a June 1996 VA examination and noted that the VA Medical 
Center record showed the same address that the veteran had 
reported at the May 1996 RO hearing.  He provided the veteran 
with the provisions of 38 C.F.R. § 3.655 and stated that such 
required a denial of the veteran's claim for entitlement to 
an evaluation in excess of 20 percent for recurrent 
dislocation of the left shoulder.  The Hearing Officer also 
informed the veteran that he could respond to the 
supplemental statement of the case in the next 60 days.  The 
supplemental statement of the case was sent to the veteran's 
last known address of record, which letter was not returned 
by the United States Postal Service as undeliverable, and 
thus it is presumed that the veteran received the this 
notification.  See Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)).  
The record shows that the veteran did not respond to the 
supplemental statement of the case.

Thus, the Board finds that the veteran has not submitted any 
evidence of "good cause" for his failure to report for the 
June 1996 examinations.  See 38 C.F.R. § 3.655(b).  As stated 
above, when a veteran is seeking benefits for an increased 
evaluation for a service-connected disability or seeking 
benefits in conjunction with a reopened claim (both of which 
apply to the veteran's claim) and fails to appear for the 
examination, without good cause, the claim shall be denied.  
Id.  If the veteran chooses to not show for an examination, 
while at the same time pursuing a claim for VA benefits, that 
is his choice, and he must bear any adverse consequences of 
such action.

The Board finds that it is clear that VA has taken concerted 
efforts to assist the veteran in the development and 
adjudication of his claim.  Following the May 1996 RO 
hearing, the Hearing Officer scheduled the veteran for VA 
examinations to determine the current level of the veteran's 
disability and to see if the veteran's service-connected 
disability had caused peripheral nerve damage based upon the 
veteran's complaints of numbness in his fingers.  The Hearing 
Officer specifically asked the veteran if he would appear if 
an examination was scheduled.  The veteran stated he would.  
The veteran was scheduled for a VA examination in June 1996 
and failed to appear.

In the October 1996 supplemental statement of the case, the 
Hearing Officer informed the veteran of his failure to 
appear, and gave him an opportunity to respond to the 
supplemental statement of the case within the next 60 days.  
The October 1996 supplemental statement of the case was not 
returned to the RO as undeliverable.  The veteran did not 
respond to the October 1996 supplemental statement of the 
case.  Therefore, the Board assumes that the veteran received 
the notice and intentionally failed to respond.  Mindenhall, 
7 Vet. App. at 27.

The Board finds that further action without response or 
assistance from the veteran constitutes a waste of limited 
government resources.  See e.g., Grivois v. Brown, 6 Vet. 
App. 136, 139 (1994).  Accordingly, as the veteran's claim is 
for entitlement to an initial evaluation in excess of 
20 percent for recurrent dislocation of the left shoulder, 
and he has failed to establish "good cause" in his failure 
to report to the August 2000 VA examination, it is denied 
pursuant to 38 C.F.R. § 3.655(b).

III.  Earlier effective date

Service connection for a left shoulder disorder was denied by 
the RO in a December 1981 rating decision.  In the 
determination letter, the RO informed the veteran that he had 
failed to appear for an examination and that no further 
action would be taken unless it received notification from 
the veteran of willingness to report for an examination.  The 
RO also notified the veteran of his procedure and appellate 
rights.  The veteran did not appeal that decision, and it 
became final.  38 C.F.R. § 20.1103 (2000).

On March 9, 1995, the veteran was seen at a VA facility for 
left shoulder pain.  The examiner entered a diagnosis of left 
shoulder pain, status post multiple surgeries.

On March 29, 1995, the veteran filed a claim for compensation 
for a left shoulder disorder.  In the November 1995 rating 
decision on appeal, the RO reopened the veteran's claim for 
service connection for a left shoulder disorder and granted 
service connection for such, effective March 29, 1995.  The 
veteran has stated that he warrants an effective date back to 
the date of injury to his left shoulder and that he had been 
misled as to his entitlement to VA compensation benefits.  

Under 38 U.S.C.A. 5110(a) (West 1991), except as otherwise 
provided, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  See also 38 C.F.R. § 3.400 (2000).

Additionally, under 38 C.F.R. 3.155(a) (2000), the veteran, 
or a representative of the veteran, can file an informal 
claim by communicating an intent to apply for one or more VA 
benefits.  The benefit sought must be identified, see Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997), but need not be 
specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  See id.  Under 38 C.F.R. 3.157(b) (2000), once a 
claim for compensation has been disallowed, receipt of a VA 
outpatient or hospital examination or admission to a VA 
hospital will be accepted as an informal claim to reopen.  
The date on the VA outpatient or hospital examination will be 
accepted as the date of claim.  Id.  

A.  March 9, 1995

The Board has reviewed the relevant evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran filed a claim for service connection for a left 
shoulder disorder in June 1981, which was denied in December 
1981.  The veteran did not appeal the decision, and thus it 
became final at that time.  See 38 C.F.R. § 20.1103.  A March 
9, 1995, VA outpatient treatment report shows the veteran was 
seen with left shoulder pain complaints.  The examiner 
entered an impression of left shoulder pain, status post 
multiple surgeries (and the veteran reported that the 
surgeries had occurred in service).  On March 29, 1995, the 
veteran submitted a VA Form 21-526, Veteran's Application for 
Compensation or Pension, stating he was seeking a claim for 
service connection for separation of his left shoulder.

Considering 38 C.F.R. 3.157(b)(1), the veteran had been 
denied compensation previously for the left shoulder.  The 
March 9, 1995, VA outpatient treatment report could be 
considered an informal claim to reopen, as the veteran had 
been previously denied service connection for a left shoulder 
disorder.  See id.  The veteran then submitted a formal claim 
for service connection for the left shoulder within one year 
of the VA examiner's notation of left shoulder pain.  See id.  
Thus, based upon the application of 38 C.F.R. § 3.157(b)(1), 
the Board finds that an effective date of March 9, 1995, is 
warranted for the grant of service connection for recurrent 
dislocation of the left shoulder.

B.  Prior to March 9, 1995

The Board has carefully reviewed the evidence of record and 
finds that an effective date prior to March 9, 1995, for the 
grant of service connection for recurrent dislocation of the 
left shoulder is legally precluded.  

Here, service connection for recurrent dislocation of the 
left shoulder was granted based on a reopened claim.  Prior 
to the veteran's March 1995 petition to reopen the claim for 
service connection for a left shoulder disorder, the December 
1981 rating decision, which denied service connection for a 
left shoulder disorder, had become final, as the veteran did 
not appeal the decision.  The first notation of a left 
shoulder disorder of record was on March 9, 1995.  The 
veteran filed a formal claim for a left shoulder disorder 
that same month; thus, within one year of the notation in the 
VA outpatient treatment report.  Based on the evidence of 
record, the Board concludes that an effective date earlier 
than March 9, 1995, may not be established.  See 38 U.S.C.A. 
§ 5110 ; 38 C.F.R. § 3.400(r) (effective date of an 
evaluation and an award of compensation based on a reopened 
claim will be date of receipt of claim or date entitlement 
arose, whichever is later).  

The veteran has argued that he was misled about his 
entitlement to VA compensation benefits and that he should be 
granted benefits for his left shoulder since the injury he 
sustained in service.  The Board notes that the earliest 
effective date the veteran could be entitled to is the day 
following his discharge from service; however, that effective 
date would be established only if he filed his claim for 
service connection for a left shoulder disorder within one 
year of his discharge from service.  See 38 C.F.R. 
§ 3.400(b)(ii)(B) (2000).  Here, the veteran filed his 
original claim for service connection for the left shoulder 
disorder in June 1981, which was almost 10 years following 
his discharge from service in 1972.  Had service connection 
been granted at that time, the earliest effective date would 
have been June 1, 1981.  Regardless, as stated above, the 
veteran did not appeal the December 1981 rating decision, 
which denied service connection for a left shoulder disorder.  
Thus, an effective date of 1981 or earlier became precluded 
at that time without evidence of clear and unmistakable error 
in the December 1981 rating decision, which the veteran has 
not asserted.  See 38 C.F.R. § 3.105(a) (2000).

There is nothing in the claims file between the December 1981 
denial and the March 9, 1995, VA outpatient treatment report, 
which could be considered an informal petition to reopen the 
claim for service connection for recurrent dislocation of the 
left shoulder, and which would allow an effective date 
earlier than March 9, 1995.  See 38 C.F.R. §§ 3.155(a), 
3.157(b).  As stated above, the first showing of any left 
shoulder disorder following the December 1981 denial was the 
March 9, 1995, VA outpatient treatment report.  Accordingly, 
an effective date earlier than March 9, 1995, for the grant 
of service connection for recurrent dislocation of the left 
shoulder is denied.

The United States Court of Appeals for Veterans Claims has 
held that in a case where the law, as opposed to the facts, 
is dispositive of the claim, the claim should be denied or 
the appeal to the Board terminated because of the absence of 
legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 



ORDER

Entitlement to an initial evaluation in excess of 20 percent 
for recurrent dislocation of the left shoulder with 
degenerative joint disease status post arthrotomies is 
denied. 

Entitlement to an earlier effective date of March 9, 1995, 
for the grant of service connection for recurrent dislocation 
of the left shoulder is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

